Citation Nr: 1804915	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bladder cancer.  

2.  Entitlement to service connection for a respiratory condition, claimed as chronic obstructive pulmonary disease (COPD) and emphysema.  

3.  Entitlement to service connection for diabetes mellitus type II.  

4.  Entitlement to service connection for ischemic heart disease.  

5.  Entitlement to service connection for atrial fibrillation with congestive heart failure.  

6.  Entitlement to service connection for aortic aneurysm.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1970.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in New York, New York.  

Additionally, a subsequent February 2016 rating decision by the New York RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), after which the Veteran properly initiated an appeal.  Although the matter has not yet been administratively certified to the Board, the Board has addressed the matter herein given the procedural outcome required due to the death of the Veteran.  


FINDING OF FACT

During the pendency of the appeal, and prior to the promulgation of a decision in the matter, the Veteran died in December 2017.  




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  




ORDER

The appeal is dismissed.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


